DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.

Election/Restrictions
Claims 8, 10-12, 17, 19 and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on August 11, 2021.

Information Disclosure Statement
The IDS filed on April 29, 2022 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the recitation, “the support member” (3 occurrences) lacks antecedent basis.  It appears that Applicant amended claim 4 to depend from claim 2 (as opposed to claim 3) in order to provide proper antecedent basis for “the showerhead connector”, which is now recited in claim 4.  However, this has resulted in the claim being indefinite, as explained above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goss, USPN 3,101,176.
As to claim 1, Goss (see Figs. 1 and 2) shows a showerhead (the device of Goss, as applied below, produces a shower of water, and thus can reasonably be called a “showerhead”), comprising: a flow device (16, 34) comprising a laminar flow attachment (“insert 34” is clearly configured as a stream-straightening element, which is a well-known type of element in the art for facilitating laminar flow) configured to produce a laminar fluid stream (see column 1, lines 16-22 and 34-36; and see column 2, lines 28-30 and 44-49); and a flow distribution member (40) coupled to the flow device and spaced apart from the flow device, the flow distribution member configured to receive the laminar fluid stream and to produce a distributed fluid flow (see column 2, lines 18-33 and 44-49).  
As to claim 2, Goss also shows a showerhead connector (10) pivotably coupled to the flow device (the connector element and/or the flow device can pivot via the shown threaded connection at 12 and 18) and configured to fluidly couple the showerhead to a water source (upstream from 10; see column 2, line 44) within a shower enclosure (functional statement, which is not precluded by the structure(s) shown by Goss).
As to claim 3, Goss also shows a support member (38), wherein a first end (lower end of 38, as shown in Fig. 2) of the support member is coupled to the flow device, wherein a second end (upper end of 38, as shown in Fig. 2) of the support member is coupled to the flow distribution member, and wherein the laminar fluid stream is visible to a user when water is flowing through the showerhead (there is a clearly shown gap between the outlet 24 of the flow device and the surface of the flow distribution member upon which contact of the laminar fluid stream exiting the outlet is made, and this “clearance” is described in column 2, lines 50-53).
As to claim 4, as well as the claim is understood, by virtue of the description in Goss that support member (38) is adjustable “upwardly or downwardly to vary the clearance between the annular surface 42 and the orifice 24” (see column 2, lines 50-53), then it is implicit that the support member is capable of rotating.  And, although the support member is not directly coupled to the showerhead connector, it can be said that it is indirectly coupled thereto.  Thus, the support member of Goss is rotatably coupled to the showerhead connector.  Also, based on the explanation above, the support member of Goss can rotate relative to the showerhead connector without altering an axial position of the support member relative to the showerhead connector.
As to claim 5, when in use, the laminar flow attachment of Goss is configured to produce the laminar fluid stream over a first coverage area (essentially equivalent to the diameter of 24), and the distribution member is configured to produce the distributed fluid flow over a second coverage area (beyond the perimeter of 40) that is larger than the first coverage area.
As to claim 13, Goss (see Figs. 1 and 2) shows a showerhead (the device of Goss, as applied below, produces a shower of water, and thus can reasonably be called a “showerhead”), comprising: a showerhead connector (10); a support member (38), a flow device (16, 34) coupled to the showerhead connector, the flow device comprising a laminar flow attachment (“insert 34” is clearly configured as a stream-straightening element, which is a well-known type of element in the art for facilitating laminar flow) configured to produce a laminar fluid stream (see column 1, lines 16-22 and 34-36; and see column 2, lines 28-30 and 44-49), a first end (lower end of 38, as shown in Fig. 2) of the support member coupled to at least one of the showerhead connector or the flow device; and a flow distribution member (40) coupled to a second end (upper end of 38, as shown in Fig. 2) of the support member and configured to produce a distributed fluid flow (see column 2, lines 18-33 and 44-49).
As to claim 14, Goss shows the flow device pivotably coupled to the showerhead connector (the flow device and/or the connector element can pivot via the shown threaded connection at 12 and 18), and wherein the showerhead connector is configured to fluidly couple the showerhead to a water source (upstream from 10; see column 2, line 44) within a shower enclosure (functional statement, which is not precluded by the structure(s) shown by Goss).
As to claim 15, when in use, the laminar flow attachment of Goss is configured to produce the laminar fluid stream over a first coverage area (essentially equivalent to the diameter of 24), and the distribution member is configured to produce the distributed fluid flow over a second coverage area (beyond the perimeter of 40) that is larger than the first coverage area, and the laminar fluid stream is visible to a user when water is flowing through the showerhead (there is a clearly shown gap between the outlet 24 of the flow device and the surface of the flow distribution member upon which contact of the laminar fluid stream exiting the outlet is made, and this “clearance” is described in column 2, lines 50-53).

Claims 1, 3, 5-7, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller et al., USPN 8,333,331.
As to claim 1, Fuller (see Figs. 1A, 1B and 5-7) shows a showerhead (the device of Fuller, as applied below, produces a shower of water, and thus can reasonably be called a “showerhead”), comprising: a flow device (100) comprising a laminar flow attachment (the flow device is expressly disclosed as producing a laminar fluid stream, and thus it is implied that the flow device includes an attachment producing the laminar fluid stream) configured to produce a laminar fluid stream (106; see column 2, lines 12-15); and a flow distribution member (104) coupled to the flow device and spaced apart from the flow device, the flow distribution member configured to receive the laminar fluid stream and to produce a distributed fluid flow (see again, Figs. 1A and 1B).  
As to claim 3, Fuller also shows a support member (102), wherein a first end (lower end of 102, as shown in at least Figs. 1A and 1B) of the support member is coupled to the flow device, wherein a second end (upper end of 102, as shown in at least Figs. 1A and 1B) of the support member is coupled to the flow distribution member, and wherein the laminar fluid stream is visible to a user when water is flowing through the showerhead (see again, Figs. 1A and 1B).
As to claim 5, when in use, the laminar flow attachment of Fuller is configured to produce the laminar fluid stream over a first coverage area (the diameter of laminar fluid stream 106; as shown in at least Figs. 1A and 1B), and the distribution member is configured to produce the distributed fluid flow over a second coverage area (as shown as 108) that is larger than the first coverage area.
As to claim 6, Fuller shows the flow distribution member including a base, and Fuller discloses that the base defines a surface facing an outlet of the flow device which may exhibit a number of different shapes depending on the desired effect of the distributed flow, including at least one wherein the surface is substantially planar (see column 3, lines 21-27).  Also, as clearly shown in at least Fig. 1A, the substantially planar surface is open to the surrounding atmosphere.
As to claim 7, Fuller expressly discloses that the flow distribution member can further comprise a lip (see column 3, lines 24-27, with an example shown at “706” in Fig. 7) disposed along a perimeter of the base, wherein together the base and the lip define a hollow cavity forming a cup-shape.
As to claim 13, Fuller (see Figs. 1A, 1B and 5-7) shows a showerhead (the device of Fuller, as applied below, produces a shower of water, and thus can reasonably be called a “showerhead”), comprising: a showerhead connector (for example, the tubular connector element shown extending laterally from 100 in at least Figs. 1A and 1B); a support member (102), a flow device (100) coupled to the showerhead connector, the flow device comprising a laminar flow attachment (the flow device is expressly disclosed as producing a laminar fluid stream, and thus it is implied that the flow device includes an attachment producing the laminar fluid stream) configured to produce a laminar fluid stream (106; see column 2, lines 12-15), a first end (lower end of 102, as shown in at least Figs. 1A and 1B) of the support member coupled to at least one of the showerhead connector or the flow device; and a flow distribution member (104) coupled to a second end (upper end of 102, as shown in at least Figs. 1A and 1B) of the support member and configured to produce a distributed fluid flow (see again, Figs. 1A and 1B).
As to claim 15, when in use, the laminar flow attachment of Fuller is configured to produce the laminar fluid stream over a first coverage area (the diameter of laminar fluid stream 106; as shown in at least Figs. 1A and 1B), and the distribution member is configured to produce the distributed fluid flow over a second coverage area (as shown at 108) that is larger than the first coverage area, and the laminar fluid stream is visible to a user when water is flowing through the showerhead (see again, Figs. 1A and 1B).
As to claim 16, Fuller shows the flow distribution member including a base, and Fuller discloses that the base defines a surface facing an outlet of the flow device which may exhibit a number of different shapes depending on the desired effect of the distributed flow, including at least one wherein the surface is substantially planar (see column 3, lines 21-27).  Also, as clearly shown in at least Fig. 1A, the substantially planar surface is open to the surrounding atmosphere.

Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 8-10 of the “Remarks” portion of the response filed March 28, 2022 under the section heading “Claim Rejections Under 35 U.S.C. §§ 102 and 103”, have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN W GORMAN/Primary Examiner, Art Unit 3752